Citation Nr: 0617468	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right patella 
spurring secondary to service connected right ankle 
disability.

2.  Entitlement to service connection for degenerative 
arthritis of all joints.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of right ankle fracture with 
traumatic arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD.  This matter also arises from a June 2003 rating 
decision that continued a 20 percent rating for residuals of 
right ankle fracture with traumatic arthritis and denied 
entitlement to service connection for degenerative arthritis 
of all joints.  The RO also determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD.

This matter also arises from a January 2004 rating decision 
that denied entitlement to service connection for 
degenerative spurring of the right patella as secondary to 
the service-connected disability of residuals of a fracture 
of the right ankle with traumatic arthritis.

The veteran presented testimony at a videoconference hearing 
in April 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right knee 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the right knee was diagnosed within one year 
after separation from service, or that it is secondary to a 
service-connected disability.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative arthritis of all joints, either had its onset in 
service or preexisted service and was permanently worsened 
therein, or that arthritis of any joint was diagnosed within 
one year after his separation from service.  

3.  The competent and probative medical evidence of record 
does not show that the veteran's right ankle is ankylosed.  

4.  In August 1999, the Board determined that the evidence 
preponderated against finding that PTSD was incurred in 
active service, or that this condition was present to a 
compensable degree within one year after the veteran's 
separation from service.

5.  Evidence received since the August 1999 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for PTSD, is either cumulative or 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Right patella spurring was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service, nor is it proximately due to or the 
result of his service-connected right ankle disorder.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Degenerative arthritis of all joints was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for a disability evaluation in excess of 20 
percent for residuals of right ankle fracture with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010-5271 (2005).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, December 
2002, August 2003, October 2003, February 2005 and April 
2006; a rating decision in June 2003 and in January 2004; a 
statement of the case in February 2004 and in July 2004; and 
a supplemental statement of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in January 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the veteran, 
through his representative, requested that a medical opinion 
be obtained on the issue of entitlement to service connection 
for a right knee disorder, the medical evidence of record 
contains a medical opinion.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
In January 2006, the veteran wrote that he had no additional 
evidence to submit.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Service connection claims

A.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

B. Service connection for right knee patella

In August 2003, the veteran submitted a claim seeking service 
connection for degenerative spurring at the right patella 
secondary to his service-connected right ankle disorder.  He 
claimed that he had changed his gait due to his ankle and a 
right knee disorder had resulted.

Service medical records are negative for any complaints, 
findings, or diagnoses of a right knee disorder in service.  
At the discharge examination in February 1946, the only 
musculoskeletal defect noted was his fractured right ankle.  

With his claim the veteran submitted a July 2003 private x-
ray report which noted the posterior aspect of the patella 
was spurred.  No fracture, dislocation, or soft tissue 
abnormality was seen.  The impression was degenerative 
spurring at the patella.  

In November 2003, the veteran, through his representative, 
submitted a VA medical record dated in September 2003.  A VA 
physician noted that the veteran had degenerative joint 
disease and was trying to connect degenerative changes in his 
right knee to service connected degenerative changes in his 
right ankle.  The VA physician wrote:  "I do not feel that I 
can write letter stating that there is a connection since 
degenerative changes in 83 year old knees are so common 
without a prior injury."

VA outpatient treatment records show that the veteran has 
degenerative joint disease of the right knee, but do not 
relate a right knee disorder to service or to a service-
connected disability.  

The veteran testified in May 2006 that neither his doctor nor 
physical therapist had written that the veteran's right ankle 
in any way had had an effect or aggravated the veteran's 
right knee condition.  He felt that they believed there was a 
link and he felt there was because of the symptoms he 
experienced.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed current disorder of degenerative spurring 
of the right patella and active service or as to his service-
connected right ankle disorder.

In view of the foregoing, although the veteran has a current 
diagnosis of degenerative spurring of the right patella, the 
evidence of record does not show a chronic acquired right 
knee disorder in service or that arthritis was manifested to 
a compensable degree within one year of the date of the 
veteran's separation from service such that service 
connection would be warranted on a presumptive basis.  The 
medical evidence does not show evidence of a nexus between 
the appellant's current right knee disorder and active 
service or a service-connected disability.  Thus, the 
competent and probative medical evidence of record 
preponderates against a finding that a claimed current right 
knee disorder is a result of an injury or disease in service 
or secondary to a service-connected right ankle disability.  
Therefore, the benefit-of-the- doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Degenerative arthritis of all joints

In December 2002, the veteran filed a claim for service 
connection for arthritis of all joints.  He stated that he 
received treatment from VA for his arthritis.

Service medical records are negative for complaints, 
findings, or diagnoses of arthritis of the veteran's joints.  
With regard to musculoskeletal defects, the February 1946 
discharge examination only noted a traumatic injury to his 
right ankle in service for which he is service-connected.  

VA outpatient treatment records from November 2001 to 
November 2005 show that the veteran receives medication for 
arthritis pain present in multiple joints to include knee, 
hips, and back.  The veteran complained of progressive 
deterioration in mobility.  These medical records, however, 
do not provide a link to service or to a service-connected 
disability.

The veteran testified at his May 2006 hearing that he 
experienced pain in multiple joints which he thought were all 
related.  

Although the Board has carefully considered the veteran's 
statements, as discussed above, the veteran is not competent 
to offer his medical opinion as to cause or etiology of the 
claimed disability.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's statements are not competent medical evidence 
as to a nexus between his claimed current disorder of 
degenerative arthritis of all his joints and active service 
or to a service-connected disability.  

In sum, although the veteran has a current diagnosis of 
degenerative joint disease of multiple joints, the evidence 
of record does not show degenerative joint disease in 
service.  The evidence does not show that arthritis was 
manifested to a compensable degree within one year of the 
date of the veteran's separation from service such that 
service connection would be warranted on a presumptive basis.  
Furthermore, the evidence does not show any competent medical 
opinion that any of the veteran's current arthritis is 
related to his service.

The preponderance of the competent and probative evidence is 
against a finding that the veteran's claimed degenerative 
arthritis of all joints is related to any incident during 
service or to a service-connected disability.  The benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.

III.  Residuals of fracture of the right ankle with arthritis

The veteran seeks an increased rating for residuals of 
fracture of the right ankle with arthritis.  He maintains 
that this disability is worse than currently evaluated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
38 U.S.C.A. § 1110 (West 1991).  

Service connection for a fracture of the right ankle was 
originally granted in March 1945 and a 10 percent evaluation 
was assigned which was confirmed and continued in a June 1947 
review under the 1945 Rating Schedule.  After an examination 
in September 1948 which found no residuals, in an October 
1948 rating decision the RO assigned a zero percent 
evaluation effective from mid-December 1948.  The 
noncompensable evaluation was confirmed and continued in 
multiple rating decisions and a Board decision during the 
period from 1948 to 1979.  In a May 1981 rating decision, the 
evaluation was increased to 10 percent effective from 
September 1980.  The 10 percent evaluation was confirmed and 
continued in multiple rating decisions and a Board decision 
during the period from 1980 to mid-2002.  

At a VA examination in July 2002, clinical findings of the 
right ankle revealed general tenderness with slight bony 
enlargement.  No edema was identified.  Dorsiflexion was 8 
degrees and plantar flexion was 40 degrees which both 
corresponded to his point of onset of pain.  He ambulated 
with a slight limp with the use of a crutch.  

Based on the July 2002 clinical findings of limitation of 
motion, in an August 2002 rating decision, the RO increased 
the evaluation to 20 percent effective from June 2002.  The 
RO assigned the evaluation under Diagnostic Codes 5010-5271.

At a VA examination in April 2003, the veteran ambulated with 
crutches and favored the right ankle.  There was no gross 
deformity clinically.  There was no effusion.  Dorsiflexion 
was limited to 8 degrees because of pain and plantar flexion 
was limited to 30 degrees because of pain.  There was no 
inversion or eversion of the ankle and no evidence of 
hypermobility.  

VA outpatient treatment records primarily show treatment for 
other disorders and do not show findings of ankylosis of the 
right ankle.  A July 2003 VA x-ray report found no fracture 
or dislocation, no soft tissue abnormality and no lytic or 
blastic disease.  The impression was negative plain films for 
pathologic process.  The veteran was evaluated after 
complaints of recent near falls and in March 2005 and 
September 2005 was found to have adequate foot clearance.  He 
was seen in physical therapy for work on gait and ambulation 
training. 

The veteran testified at his personal hearing in May 2006 
that he suffered constant pain in his right ankle.  He 
related that he had had some falls and thought that when he 
lifted his right foot, it would drag or hang which seemed 
like that caused him to trip.  

The regulations provide that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2005).

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).

Limited motion of the ankle warrants a 20 percent rating when 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

The veteran's right ankle disability is currently rated at 20 
percent disabling, which is the maximum evaluation under 
Diagnostic Code 5271 for limitation of motion of the right 
ankle.  The Board has considered all pertinent sections of 38 
C.F.R. Parts 3 and 4, as required by the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Although the veteran 
thought that his right foot dropped and caused him to trip, 
when evaluated for falls, the medical evidence shows that he 
had adequate foot clearance.  Consideration has been given to 
whether any other applicable diagnostic code provides a basis 
for higher evaluation for the right ankle disability.  There 
is no medical evidence of record that the veteran's right 
ankle is ankylosed.  Therefore, Diagnostic Code 5270 which 
provides for higher evaluations where ankylosis of the ankle 
is shown, is not for application.  As the evaluation is at 
the maximum, consideration of functional loss due to pain is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an increased 
evaluation for the veteran's right ankle disability.  The 
benefit-of- the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b).  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  PTSD

The veteran seeks entitlement to service connection for PTSD.  
In this case, however, service connection for PTSD was 
previously denied by the Board.  38 U.S.C.A. § 7103 (West 
2002).  In an April 1994 rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran 
disagreed with the decision and perfected an appeal to the 
Board.  In an August 1999 decision, the Board found that the 
veteran had not personally participated in combat and 
concluded that although numerous diagnoses of PTSD were of 
record, there was no evidence corroborating that the alleged 
inservice stressors actually occurred, and there were no 
specific details of record indicating that any of the alleged 
stressors could be verified by the appropriate authorities.  
The Board denied the appeal.  An AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
that becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104 
(2005).

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed if 
new and material evidence is secured or presented.  
38 U.S.C.A. § 5108 (West 2002).  When a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based on the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b) (West 2002).

Evidence considered at the time of the August 1999 Board 
decision included service medical records, private medical 
evidence that the veteran had an anxiety reaction, and the 
report of a VA psychiatric examination in 1988 which noted 
some flashback-type feelings where the veteran felt like he 
was back in New Guinea, but no other symptoms of PTSD, and 
the diagnosis was adjustment disorder with depressed and 
anxious mood.  The veteran was unable to provide details 
regarding the alleged stressful events he experienced during 
service.  He stated that he had arrived in New Guinea in 
August 1944 with the 458th Aviation Squadron and he was 
frightened there.  Other evidence included a psychological 
evaluation in November 1993 with no diagnosis rendered; a VA 
psychiatric examination in January 1994 with a diagnosis of 
chronic PTSD; a July 1995 psychology evaluation which found 
PTSD consistent with the veteran's reported history and 
interview behavior; VA outpatient treatment records which 
showed treatment for PTSD; drawings submitted by the veteran 
to illustrate his claimed stressors.  

The Board noted that the RO had requested the veteran's DA-20 
file (administrative and personnel records) from the National 
Personnel Records Center (NPRC).  NPRC responded that no 
records were located, and this file could not be 
reconstructed.  It was presumed that the veteran's personnel 
records were destroyed in the fire at NPRC in 1973.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Effective August 
29, 2001, changes were made to 38 C.F.R. § 3.156(a), which 
defines new and material evidence.  Under the amended 
provisions of 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence associated with the claims file subsequent to 
the Board's August 1999 decision is discussed below. 

The veteran submitted a claim in June 2002 seeking to reopen 
his claim for service connection for PTSD.  VA outpatient 
treatment records show that in June 2002 the veteran 
presented to the Psychiatric Evaluation Clinic in pursuit of 
a service connected rating for PTSD.  A social worker was 
unable to find a diagnosis of PTSD in the medical information 
available.  The veteran was encouraged to present to the RO 
to discuss his claim status and return to the clinic should 
he reconsider treatment and follow-up through PTSD or Mental 
Health Clinic.  This evidence, while new, is not material to 
the issue at hand.  

In August 2002, the veteran submitted a lay statement from 
his wife dated in July 2002 in support of his claim for PTSD.  
His wife described her observations of the veteran's actions 
and experiences since service, his accounts of the intense 
fear he experienced during combat, and his symptoms which she 
related to PTSD which was incurred by his active military 
service.  Another lay statement from his wife received in 
January 2005 is, except for one paragraph, a duplicate copy 
of the letter received from his wife in August 2002.  

Although the veteran's spouse is competent to report her 
observations of the veteran's symptoms, the record does not 
reflect that she possesses a recognized degree of medical 
knowledge that would render her competent to offer opinions 
as to medical diagnosis or causation.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, although she may believe that the veteran's PTSD is 
related to service, her opinion is not competent evidence.  
Her assertion of medical causation of the veteran's PTSD 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

VA outpatient treatment records in 1995 and 1996, which 
included a duplicate medical record, show treatment for PTSD.  
Duplicate statements or documents, by their very nature, may 
not be new and material.  38 C.F.R. § 3.156.  This evidence, 
while new, is cumulative of evidence already considered in a 
previous denial.

At a VA examination in October 2002 the veteran described a 
stressor about being in a guard shack in New Guinea in July 
1944 where he felt he was a clear target and wound up getting 
under the steps just seconds before Japanese came in and 
starting climbing on those steps.  The diagnosis was chronic 
PTSD.  The examiner commented that there appeared to be a 
clear nexus between the stressor the veteran reported and his 
PTSD symptomatology.  The stressor was one the veteran had 
previously reported and which the Board determined had not 
included specific information such that verification could be 
made.  This evidence is cumulative and not new and material.  

In a phone call to the RO in October 2002, the veteran stated 
that he could not remember specific dates regarding the 
stressful incident in service.  He had given all the 
information he had to his doctor.  

A request was made to the U. S. Armed Forces Center for 
Research of Unit Records (USASCRUR) to verify the veteran's 
claimed stressor and information provided by the veteran was 
enclosed.  A reply from USASCRUR in March 2003 indicated that 
the information received was insufficient to conduct 
meaningful research.  A negative reply does not raise a 
reasonable possibility of substantiating the claim.

In January 2003, the veteran submitted additional service 
medical records and a duplicate copy of his service discharge 
paper.  The discharge paper is duplicative of evidence 
already associated with the claims file and, therefore, is 
not new.  Duplicate statements or documents, by their very 
nature, may not be new and material.  38 C.F.R. § 3.156.   
The service medical records show treatment for a right ankle 
fracture and for spinal meningitis.  This evidence is not 
probative to the issue at hand and therefore is not new and 
material evidence. 

VA outpatient treatment records indicate that the veteran has 
depression/PTSD and show that in November 1994 the veteran 
reported that he remained depressed because of medical 
problems and failure to increase his service-connected 
status.  These VA outpatient treatment records reflect 
current findings and offered no explanation as to etiology of 
the disorder nor is it sufficient to verify your inservice 
stressors.  Thus, this evidence is cumulative of evidence 
already considered in a previous denial.

At the hearing in May 2006, the veteran testified that he had 
been diagnosed with PTSD and described stressor events while 
in New Guinea.  He was fearful that a torpedo might be shot 
at the boat on which he was by one of the Japanese 
submarines.  When the ship docked in New Guinea, they saw 
shooting in the towns and that was stressful.  They did not 
know what might occur at nightfall.  They saw some shooting 
the next day, but then the conflict moved further back from 
where he was and they never went up to the front line 
anymore.  He claimed that he was in danger while on the 
island and had to be alert even though in the back and not on 
the front line.  He could not recall any particular 
experiences during his time in service that he tended to 
think about or remember the most.  The veteran thought the 
stress was just constant, just by being there.  The testimony 
provides no evidence of a verifiable inservice stressor or 
stressors.  The veteran's testimony in May 2006 is cumulative 
of evidence previously considered and is not new and material 
evidence.  

The Board finds that the additional evidence, presumed 
credible for this purpose, when viewed with that previously 
of record is not new and material evidence as defined by the 
regulation, is cumulative and redundant, or does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  That evidence does not provide 
details of any stressful event that can be verified and does 
not show a diagnosis of post-traumatic stress disorder 
related to any verified inservice event.  Accordingly, the 
claim is not reopened because new and material evidence has 
not been received.  38 U.S.C.A. § 5108.



ORDER

Entitlement to service connection for degenerative spurring 
of the right patella as secondary to service-connected 
residuals of fracture of the right ankle is denied.  

Entitlement to service connection for degenerative arthritis 
of all joints is denied.

Entitlement to an increased rating for residuals of fracture 
of the right ankle with traumatic arthritis is denied.

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


